Exhibit 10.3

 

AVANEX CORPORATION

 

WALTER ALESSANDRINI CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made by and between Avanex
Corporation (the “Company”), and Walter Alessandrini (jointly referred to as the
“Parties”).

 

1. Title and Duties.

 

(a) Resignation from Current Position. Effective on November 22, 2004 (the
“Resignation Date”), you hereby resign as non-executive Chairman of the
Company’s Board of Directors (the “Board”) and (ii) after the Resignation Date,
will continue to provide services to the Company through December 31, 2005 (the
“Consulting Term”) as a consultant as set forth in Section 4 hereof.

 

(b) Rule 144 Affiliate Status. Effective three months from the Resignation Date,
you will no longer be considered an “affiliate” under Rule 144 of the Securities
Act of 1933. Accordingly, during the Consulting Term, the Company shall not
provide or disclose any material non-public information to you unless the
Company receives your prior written consent.

 

2. Stock Options. On the Resignation Date, all shares of Company common stock
covered by the stock option grant of 700,000 shares described by your Stock
Option Agreement dated August 1, 2003 shall become fully vested and exercisable;
provided, however, that with respect to the stock option grant of 500,000 shares
of the Company’s common stock described by your Stock Option Agreement dated
July 29, 2004, only 25% percent of the shares (125,000 shares) subject to the
option shall become vested and exercisable, and the remaining 375,000 shares
subject to the option shall be forfeited to the Company and shall no longer
vest. Throughout the Consulting Term, you shall remain as a Service Provider to
the Company as set forth in the Stock Option Agreements, and as such, your
vested options shall remain exercisable throughout the Consulting Term and for a
period of time after the Consulting Term as set forth in each Stock Option
Agreement.

 

3. Payment of Salary. You acknowledge and represent that the Company has paid
all salary, wages, bonuses, accrued vacation and any and all other benefits due
to you as of the Resignation Date.

 

4. Consulting Arrangement.

 

(a) Consulting Duties. During the Consulting Term and on an as-needed basis, you
shall assist and advise the Company’s new CEO with leadership transition, on
day-to-day operational matters of the Company and on integration matters
pertaining to the businesses and/or assets acquired from Alcatel, Corning and
Vitesse; provided however, that the Parties agree that without Walter
Alessandrini’s express prior written consent, neither the Company nor any of the
Company’s officers, employees, board members, agents or representatives shall
disclose to Walter Alessandrini any material inside information on the Company
or any of its subsidiaries, affiliates or operations.



--------------------------------------------------------------------------------

(b) Compensation. You shall be compensated for your services during the
Consulting Term at a rate of $2,000 per day worked. In addition, the Company
shall reimburse you for reasonable expenses incurred by you in the furtherance
of the performance of the consulting services hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time. Further,
the Company shall pay you $2,000 per month as a non-reimbursable, pre-payment
against the first day’s work each month, which shall be paid at the beginning of
each month.

 

(c) Termination of Consulting Term. The Consulting Term shall terminate on
December 31, 2005.

 

(d) Independent Contractor.

 

(i) During the Consulting Term, it is the express intention of the parties that
you are an independent contractor. Following the Resignation Date, nothing in
this Section 4 shall in any way be construed to constitute you as an agent,
employee or representative of the Company, but you shall perform the services
hereunder as an independent contractor. You acknowledge and agree that you are
obligated to report as income all compensation received by you pursuant to this
Section 4 of the Agreement, and you agree and acknowledge the obligation to pay
all self-employment and other taxes thereon.

 

(ii) Notwithstanding Section 2 herein, you acknowledge and agree and it is the
intent of the Parties that, during the Consulting Term, you receive no
Company-sponsored benefits from the Company either as an executive or employee.

 

5. Release of Claims. You agree that the foregoing consideration represents
settlement in full of all outstanding obligations owed to you by the Company and
its officers, managers, supervisors, agents and employees. You, on you own
behalf, and on behalf of your respective heirs, family members, executors,
agents, and assigns, hereby fully and forever releases the Company and its
officers, directors, employees, agents, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, from, and agree not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that you may possess arising from any
omissions, acts or facts that have occurred.

 

6. No Cooperation. Each Party agrees it will not act in any manner that might
damage the other party. The Parties agree that they will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the other party and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. The Parties further agree both to immediately
notify the other party upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
other party.

 

2



--------------------------------------------------------------------------------

7. Cooperation with the Company. Subject to the restrictions on receiving
material inside information set forth in Section 4 above, you agree to furnish
upon reasonable request, information necessary in order to assist the Company in
meeting the Company’s reporting requirements and your continuing Section 16
reporting obligations on a timely manner and as prescribed by the then current
SEC and/or applicable exchange rules.

 

8. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to you under the
terms of this Agreement. You agree and understand that you are responsible for
payment, if any, of local, state and/or federal taxes on the sums paid hereunder
by the Company and any penalties or assessments thereon. You further agree to
indemnify and hold the Company harmless from any claims, demands, deficiencies,
penalties, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of your
failure to pay federal or state taxes or damages sustained by the Company by
reason of any such claims, including reasonable attorneys’ fees.

 

9. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

10. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. You
represent and warrant that you have the capacity to act on your own behalf and
on behalf of all who might claim through you to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

11. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

12. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

 

13. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and you concerning the subject matter of this
Agreement and your relationship with the Company, and supersedes and replaces
any and all prior agreements and understandings between the Parties concerning
the subject matter of this Agreement and your relationship with the Company,
with the exception of the Confidentiality Agreement and your stock option
agreements.

 

14. No Waiver. The failure of either party to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms

 

3



--------------------------------------------------------------------------------

and conditions of this Agreement, shall not be construed thereafter as a waiver
of any such terms or conditions. This entire Agreement shall remain in full
force and effect as if no such forbearance or failure of performance had
occurred.

 

15. No Oral Modification. This Agreement may only be amended in a writing signed
by you and the Chief Executive Officer of the Company.

 

16. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of California, without regard
to choice-of-law provisions. You hereby consent to personal and exclusive
jurisdiction and venue in the State of California.

 

17. Effective Date. This Agreement is effective after it has been signed by both
parties.

 

18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

19. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

o O o

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the each of the Parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

       

AVANEX CORPORATION

       

By:

  

/s/ JOE S. MAJOR

--------------------------------------------------------------------------------

     

Date: 11/8/2004

Title:

  

CEO and President

       

/s/ WALTER ALESSANDRINI

--------------------------------------------------------------------------------

     

Date: 11/8/2004

Walter Alessandrini

       

 

SIGNATURE PAGE TO WALTER ALESSANDRINI CONSULTING AGREEMENT

 

5